Citation Nr: 0917041	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  03-36 579	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1944 to 
June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In March 2007, the Board remanded the Veteran's claim for an 
initial compensable evaluation for bilateral hearing loss, as 
well as claims of service connection for residuals of cold 
injury to the feet and onychomycosis, for additional 
development.  In January 2009, the Appeals Management Center 
(AMC) granted service connection for residuals of cold 
weather injury to both lower extremities, to include 
onychomycosis of the toenails.  Because those benefits were 
granted, only the hearing loss claim is now before the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

Since the award of service connection, audiological 
evaluation has reflected that the Veteran's bilateral hearing 
loss has been manifested by no worse than level I hearing 
impairment in both ears.


CONCLUSION OF LAW

Since the award of service connection, the criteria for a 
compensable rating for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2008).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, while the case was in remand status.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim for an initial 
compensable rating for bilateral hearing loss has been 
accomplished.  Through an April 2007 notice letter, the 
Veteran and his representative were notified of the general 
criteria for assigning disability ratings and effective 
dates.  Additionally, the Veteran was told to submit medical 
evidence and lay statements showing how his hearing loss had 
increased in severity.

The Board also finds that the April 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the Veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Although the April 2007 notice 
letter was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in January 2009, which followed the notice 
letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).  

In any event, once a veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuance of rating decisions and statements of the case.  See 
38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2008); Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Consequently, a remand for further 
VCAA notification is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Center (VAMC) in 
Louisville, Kentucky.  Additionally, in May 2001 and 
September 2008, the Veteran was provided VA examinations in 
connection with his claim, the reports of which are of 
record.  Significantly, the Veteran has not otherwise alleged 
that there are any outstanding medical records probative of 
his claim that need to be obtained.  In March 2009, the 
Veteran indicated that he had no other information or 
evidence to submit in support of his claim.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.

II. Analysis

The Veteran asserts that his service-connected bilateral 
hearing loss is more disabling than initially rated.  He 
contends that a compensable rating is warranted.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected bilateral hearing loss has 
been evaluated as noncompensably (zero percent) disabling 
since February 12, 2001.  The assigned evaluation for hearing 
loss is determined by mechanically applying the rating 
criteria to certified test results.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable 
criteria, ratings for hearing loss are determined in 
accordance with the findings obtained on audiometric 
examinations.  Evaluations of hearing impairment range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests (Maryland CNC), together with the 
average hearing threshold level as measured by puretone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  The rating criteria establish eleven auditory 
acuity levels designated from I to XI.  As set forth in the 
regulations, Tables VI, VIa, and VII are used to calculate 
the rating to be assigned.  See 38 C.F.R. § 4.85 (Diagnostic 
Code 6100) (2008).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2008).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2008).  In light 
of the audiological examination results of record, these 
provisions do not apply in the Veteran's case.

A VA audiological examination was afforded to the Veteran in 
May 2001.  The examiner diagnosed the Veteran with bilateral 
sensorineural hearing loss.  The examination results 
documented a puretone threshold average of 35 for the right 
ear and 37.5 for the left ear.  The Maryland CNC speech 
recognition score was 100 percent for both ears.  Based on 
those results with the utilization of Table VI, the Veteran 
had level I hearing impairment in both ears.  Applying the 
results to Table VII, a noncompensable disability rating is 
warranted for bilateral hearing loss based on the May 2001 VA 
examination.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).

Pursuant to the Board's remand, the Veteran underwent further 
VA audiological examination in September 2008.  A diagnosis 
of bilateral sensorineural hearing loss was provided.  At 
that time, examination results documented a puretone 
threshold average of 55 for the right ear and 53.75 for the 
left ear.  The Maryland CNC speech recognition score was 96 
percent for both ears.  Based on those results with the 
utilization of Table VI, the Veteran has level I hearing 
impairment in both ears.  Applying the results to Table VII, 
a noncompensable disability rating is warranted for bilateral 
hearing loss based on the September 2008 VA examination.  
Given the puretone threshold averages and speech recognition 
scores, the Veteran's hearing impairment appeared to worsen 
between VA examinations.  However, the rating criteria simply 
do not call for a compensable rating for level I hearing 
impairment in both ears.  See 38 C.F.R. § 4.85 (Diagnostic 
Code 6100).

During the claim process, in the course of treatment for 
hearing loss, audiograms were conducted at the Louisville 
VAMC in September 2005 and September 2006.  Because it does 
not appear that Maryland CNC speech discrimination tests were 
used in the testing, the audiograms are not adequate for VA 
rating purposes.  See 38 C.F.R. § 4.85(a).  Nevertheless, 
hearing loss worse than level I impairment was not shown by 
any of the test results.  The puretone threshold averages 
were less than what was documented in the September 2008 VA 
examination report.

In consideration of the objective audiometric examination 
results that have been made a part of the record, the Veteran 
has experienced no more than noncompensably disabling 
bilateral hearing loss.  Therefore, an initial rating of 
zero percent is appropriate and an initial compensable rating 
is not warranted.

The above determination is based upon consideration of 
applicable rating provisions.  Both VA examination reports 
describe the effects of the Veteran's hearing impairment on 
his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  It was noted by the examiners that the Veteran has 
trouble hearing and conversing in a group setting and has 
trouble hearing background noise.  Such effects do not take 
the Veteran's case outside the norm as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The symptoms of 
his disability have been accurately reflected by the 
schedular criteria.  Without sufficient evidence reflecting 
that the Veteran's disability picture is not contemplated by 
the rating schedule, referral for a determination of whether 
the Veteran's disability picture requires the assignment of 
an extra-schedular rating is not warranted.  See Thun v. 
Peake, 22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that the claim 
for an initial compensable rating for bilateral hearing loss 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim for an initial compensable 
rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


